DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

Response to Amendment
Claims 1, 9, and 14 have been amended.  Claims 4, 5, 12, 13, 15-18, and 21-26 have been canceled.  Claims 1-3, 6-11, 14, 19, 20, and 27-31 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Objection to the Claims, pg. 7 of Remarks:
II. Objections to the Claims

Noted.  Please only markup new changes from last time, otherwise this becomes confusing.  Thanks in advance.

Applicant argues 35 USC §101 rejection, starting pg. 7 of Remarks:

III. Rejections under 35 U.S.C. § 101
Claims 1-3, 6-11, 14, 19-20, and 27-31 were rejected in the Office Action under 35 U.S.C. § 101 for being directed to an abstract idea (i.e., a judicial exception) without significantly more. Applicant respectfully submits that claims 1.-3, 6-11, 14, 19-20, and 27-31 are not directed to an abstract idea, and further, that these claims recite significantly more than any abstract idea and are therefore, patentable under 35 U.S.C. § 101.
The Patent Office recently provided patent subject matter eligibility guidance with respect to 35 U.S.C, § 1.01. See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4 (hereinafter“2019 PEG”) and October 2019 Patent Eligibility Guidance Update (hereinafter “October 2019 Update”). The 2019 PEG and October 2019 Update set forth a threefold analysis for determining whether a claim is directed to patent eligible subject matter under 35 U.S.C. § 101. Id. If a claim is directed to a statutory class under step 1, (a point not. under contention here), the analysis turns to step 2A which includes a 2-prong analysis to determine if the claimed invention is directed to an abstract idea. Id. The first prong of 2A is applied to determine if the claims recite an abstract idea. If the claims recite an abstract idea, the second prong is applied to determine if the claim integrates the abstract idea into a practical application. Id. If a claim does not recite an abstract idea, or if the claim integrates the abstract idea into a practical application, it is not “directed to” an abstract idea and is patent eligible under § 101. Id. On the other hand, if a claim is directed to an abstract idea, step 2B is applied to determine if the claim recites additional elements that amount to ‘"significantly more” than the judicial exception. Id. If a claim recites significantly more than the judicial exception under step 2B, the claim is patent eligible under §101. Id.
In rejecting the claims under 35 U.S.C § 101, the Office Action states that the limitations of claim 1 “under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The claim recites elements.. .which covers performance of the limitation as a fundamental economic practice (e.g., receiving a transaction authorization request with is mitigating transaction risk) and commercial interactions (e.g., receiving an approval for a transaction request)...Accordingly, the claim (Office Action, page 18). Further, the Office Action states that “[tjhis judicial exception is not integrated into a practical application” because the recited additional elements “when considered separately and as an ordered combination.. .do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without practical application,” under the second prong of step 2A. (Office Action, page 19).
Without conceding that the claims recite an abstract idea under the first prong of step 2A, and while retaining the right to later contend this point should it be necessary. Applicant turns directly to the second prong of step 2A which readily illustrates that the claims integrate any alleged abstract idea into a practical application such that the claims are not “directed to” an abstract idea under section 2A. See 2019 PEG. The 2019 PEG directs that an analysis under the second prong of step 2A should identify “any additional elements recited in the claim beyond the judicial exceptions” and evaluate “those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id at 54-55.
Claim 1 is directed to improvements in computer-related technology, particularly improvements related to a hands-free transaction that “enables the user to conduct a transaction with the merchant system without the user having to interact with the user computing device or produce identity documents or physical payment cards, as required in some current technology. As such, the systems and methods described herein may reduce the inputs required by the user via the user computing device and the inputs required by the merchant point of sale device operator to identify the user.” Specification at ¶ [0047], As amended, independent claim 1 recites elements that are not mere methods of organizing human activity, etc. To the contrary, claim 1 recites a specific set of elements that, include “receiving, from a user computing device in response to the user computing device detecting a broadcast by the merchant system of the merchant identifier, the merchant identifier broadcast by the merchant system and a user identifier, the user identifier being associated with the user computing device,” “in response to receiving the merchant identifier and the user identifier from, the user computing device, identifying the merchant system associated with the received merchant identifier from the user computing device and retrieving user identification data associated with the received user identifier from the user computing device,” “transmitting, to the merchant system, the user identification data prior to a user initiating a. transaction at the merchant system, the user identification data being associated with the received user identifier,” and “receiving, from the merchant system, a transaction authorization request for a transaction subsequent to transmitting the user identification data to the merchant system, the transaction authorization request being generated after the user initiates the transaction at the merchant system, the transaction authorization request comprising the user identifier and transaction data associated with the transaction.” (Emphasis added).
From para. [0047]…
“By using and relying on the methods and systems described herein, the account management system enables the user to conduct a transaction with the merchant system without the user having to interact with the user computing device or produce identity documents or physical payment cards, as required in some current technology. As such, the systems and methods described herein may reduce the inputs required by the user via the user computing device and the inputs required by the merchant point of sale device operator to identify the user. Further, the user is able to conduct a transaction without the merchant14 having access to the account identifiers of the user, which protects the user account from theft or fraud by the merchant or a merchant employee. Further, the transaction occurs without the account management system being named in the transaction, which further protects the account of the user from fraud. For example, if a user employs an account management system to manage and secure the user's payment accounts, the transaction records will not recite the name of the account management system, only the name of the payment account used and the merchant.” 

The above though, is not improving the computer itself, but mitigating the risk of fraud in a financial transaction.  This is done using existing computer technology.
Applicant respectfully submits that the combination of the aforementioned elements integrate any alleged abstract idea into a practical application. More particularly, Applicant submits that the steps of “receiving, from a user computing device in response to the user computing device detecting a broadcast by the merchant system of the merchant identifier, the merchant identifier broadcast by the merchant system and a user identifier, the user identifier being associated with the user computing device,” uin response to receiving the merchant identifier and the user identifier from the user computing device, identifying the merchant system associated with the received merchant identifier from the user computing device and retrieving user identification data associated with the received user identifier from the user computing device,” and “transmitting, to the merchant system, the user identification data prior to a user initiating a transaction at the merchant system, the user identification data being associated with the received user identifier,” enable the system to provide user identification data to a merchant device prior to a transaction being initiated by a user at the merchant device. More particularly, a broadcast of the merchant identifier can be detected by a user device and provided to the account management system. This enables the account management system to identify the merchant system and provide the user’s identification data to the merchant system in advance of the user initiating any transaction with the merchant system.

The above is directly related to financial transactions, which are commercial interactions, as well as mitigating risk, a fundamental economic practice.  These are abstract concepts.  

Proactively is not taught in the disclosure.  Also, at what point a user is identified (before or after the transaction) is still part of risk mitigation.  
Further, by “transmitting, to the merchant system, the user identification data prior to a user initiating a transaction at the merchant system;' a subsequent transaction may occur even faster. The user identification data is proactively transmitted to the merchant system in anticipation of a user eventually initiating a transaction with the merchant, based solely on the registered user computing device detecting the broadcast by the merchant system. As such, when the user does initiate a transaction with the merchant system, the user identification data is already present at the merchant system (e.g., in a current customer log), which allows the merchant system to generate the transaction authorization request comprising the user identifier and transaction data associated with the transaction, without having to wait for the user identifier from the account management system.
The above is benefiting the speed of commercial interaction and is not by itself a new or improved technology.  Receiving and transmitting data is considered insignificant extra solution activity.

In this manner, the process recited in claim 1 recites subject matter similar to the example eligible subject matter of Example 35 of the 2019 Revised Patent Subject Matter Eligibility Guidance. As recited in Example 35, “[i]n combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs.” Further, as recited in Example 35, “the combination of obtaining information from the mobile communications device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead DDR” Similarly, the process recited in claim 1 recites a specific improvement over prior art systems by allowing an account management system to receive a user identifier and merchant identifier from a user device (instead of user identification data from the merchant system), and further in an unconventional sequence of events, i.e., receiving the user identifier in response to the user computing device detecting a broadcast by the merchant system and transmitting user identification data to the merchant system prior to a transaction being initiated by a user at the merchant device. Such sequence of events reduces the computing powder and time required to retrieve user identification data associated with a user for subsequent transactions, and further reduces the inputs required by a user, when compared to conventional “hands-free” transactions.

Example 35, however, was an improvement over the prior art of ATM interaction where a user was able to interact with an ATM, via their mobile device, where the ATM also providing a random number to the mobile device.  This avoided the problem of users entering a PIN into the ATM that others could see.  
For at least the reasons noted above, Applicant respectfully submits that claim 1 is not directed to an abstract idea under Step 2A.
As noted in the Eligibility Guidance issued in January 2019, a claim that is “directed to” a judicial exception can still be directed to patent-eligible subject matter under Step 2B. In particular, Step 2B requires that the claim recites “significantly more” than the judicial exception. For example, a claim that is “directed to” a judicial exception can still be directed to patent-eligible subject matter if the claim “adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.” Furthermore, limitations that amount to insignificant extra-solution activity under Step 2A can still “indicate that an inventive concept is present and that the claim is eligible.” Thus, “a claim that does not meaningfully integrate a judicial exception into a practical application of the exception sufficient to pass muster at Step 2A, may nonetheless include additional subject matter that is unconventional and thus an ‘inventive concept’ at Step 2B.”
Assuming arguendo that claim 1 does not recite any additional elements that integrate the judicial exception into a practical application, Applicant submits that claim 1 further recites additional elements that amount to “significantly more” than the judicial exception, and as such is directed to patent-eligible subject, matter.
For Instance, claim 1 recites the steps of “receiving, from a user computing device in response to the user computing device detecting a broadcast by the merchant system of the merchant identifier, the merchant response to receiving the merchant identifier and the user identifier from the user computing device, identifying the merchant system associated with the received merchant identifier from the user computing device and retrieving user identification data associated with the received user identifier from the user computing device,” and “transmitting, to the merchant system, the user identification data prior to a user initiating a transaction at the merchant system, the user identification data being associated with the received user identifier.” (Emphasis added). Thus, the communication between the user computing device, the merchant system, and the account management system provided by claim 1 recites a non conventional and non-generic arrangement of elements for a hands-free method of identifying customers prior to a user initiating a transaction at the merchant system in such a way that provides a direct technical improvement to hands-free transactions.
Applicant is arguing a hands-free method of identifying customers prior to a user initiating a transaction.  If this is an improvement, it is an improvement to the business process of transactions between customers and merchants, not an improvement to a technology itself.    
For at least these reasons, Applicant respectfully submits that independent claim 1 is directed to eligible subject matter under 35 U.S.C. § 101. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claim 1 and its dependent claims. Independent claims 9 and 14 recite similar limitations and thus are directed to eligible subject matter for at least the reasons discussed herein with respect to independent claim 1. As such, Applicant also respectfully requests withdrawal of the rejection of independent claims 9 and 14 and all claims respectively depending therefrom.
Based on the above, the rejection is respectfully maintained but modified for the claim amendments.
Applicant argues 35 USC §103 rejection, starting pg. 13 of Remarks:
Based on the claim amendments, Applicant’s remarks, and further search and consideration, the prior art rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-3, 6-11, 14, 19, 20, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 6-11, 14, 19, 20, and 27-31 are directed to a method, product or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 and system Claim 14 as the claims that represents the claimed invention for analysis.  Claim 14 is similar to product Claim 9 for analysis purposes.  
Claim 1 recites the limitations of:
A computer-implemented method to provide secure transactions by using an account management system to identify user accounts, comprising: 
by one or more computing devices of an account management system:
transmitting, to a merchant system, a merchant identifier for the merchant system to broadcast;
receiving, from a user computing device in response to the user computing device detecting a broadcast by the merchant system of the merchant identifier, the merchant identifier broadcast by the merchant system and a user identifier, the user identifier being associated with the user computing device;
in response to receiving the merchant identifier and the user identifier from the user computing device, identifying the merchant system associated with the received merchant identifier from the user computing device and retrieving user identification data associated with the received user identifier from the user computing device;
transmitting, to the merchant system, the user identification data prior to a user initiating a transaction at the merchant system, the user identification data being associated with the received user identifier;
receiving, from the merchant system, a transaction authorization request for a transaction subsequent to transmitting the user identification data to the merchant system, the transaction authorization request being generated after the user initiates the transaction at the merchant system, the transaction authorization request comprising the user identifier and transaction data associated with the transaction;
identifying based on the user identifier in the transaction authorization request a user account stored in the account management system with which the transaction is to be conducted, the user account identifying a payment account identifier associated with the user identifier in the transaction authorization request;
transmitting, to a payment processing system, the payment account identifier and the transaction data;
receiving, from the payment processing system, in response to transmitting the payment account identifier and the transaction data, an approval for the transaction; and 
communicating, to the merchant computing system, the approval for the transaction.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. receiving a transaction authorization request which is mitigating transaction risk) and commercial interactions (e.g. receiving an approval for a transaction request).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computing devices of an account management system, user computing device, and a payment processing system.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The merchant system is undefined as to what it comprises, therefore it could be anything.  See Applicant’s specification (para. [0227]) of using general purpose computer and para. [0053] of using existing beacon technology.  Also, MPEP 2106.05(f) and using a computer as a tool to perform abstract idea is not indicative of a practical application.  Accordingly, these additional elements, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as transmitting and receiving are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 6-8, and 27 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented 

Claim 14 recites the limitations of (Claim 14 is similar to product Claim 9):
A system to provide secure transactions by using an account management system to identify user accounts, comprising:
a merchant system storage device; and
a merchant system processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to:
receive, from an account management system, a merchant identifier; 
broadcast the received merchant identifier via a wireless communication;
receive, from the account management system in response to the account management system receiving the received merchant identifier from a user computing device, user identification data prior to a user initiating a transaction;
determining that the user has initiated a transaction with the system;
determine a user identifier associated with the user initiating the transaction, wherein the user identifier is determined based upon matching characteristics associated with the user to the user identification data received from the account management system;
generate a transaction request, the transaction request comprising the user identifier and transaction data for the transaction;
communicate, to the account management system, the transaction request for the transaction;
receive, from the account management system, an authorization for the transaction subsequent to communicating the transaction request to the account management system;
communicate a settlement request directly, without any further input from the account management system, to a payment processing system in response to receiving the authorization for the transaction, the settlement request including a request to transfer funds associated with the transaction; and
receive, from the payment processing system, the funds associated with the transaction, wherein the funds are transferred from the payment processing system to an account associated with the merchant system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. receive an authorization for the transaction, which is mitigating transaction risk) and commercial interactions (e.g. generate a transaction request and communicate a settlement request).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computer-readable storage device, computer, merchant computing system (Claim 9); a merchant storage device, and merchant system processor (Claim 14).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The account merchant system is not provided a basis in terms of what it comprises, therefore it could be just about anything.  See Applicant’s specification (para. [0227]) of using general purpose computer and para. [0053] of using existing beacon technology.  Also, MPEP 2106.05(f) and using a computer as a tool to perform abstract idea is not indicative of a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 9 and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 10, 11, 19, 20, and 28-31 further define the abstract idea that is present in their respective independent claims 9 and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 10, 11, 19, 20, and 28-31 are directed to an abstract idea.  
Thus, the claims 1-3, 6-11, 14, 19, 20, and 27-31 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
Prior Art Rejection
A prior art search was conducted but does not result in a prior art rejection at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following teaches at least merchant ID, user ID, and approving a transaction:
Patent No: US 10185960 B2; US 10325253 B2; US 10387874 B1; US 5838812 A; US 6366682 B1; US 7209890 B1; US 8271394 B1; US 8706557 B1; US 9818093 B1
Pub. No.: US 20080065490 A1; US 20080103972 A1; US 20090144163 A1; US 20090144166 A1; US 20090150276 A1; US 20110047045 A1; US 20140372307 A1; US 20160086187 A1; US 20160132851 A1; US 20160277380 A1; US 20170024744 A1; US 20170221067 A1; US 20170262828 A1; US 20180144327 A1


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.